          Case 1:20-cv-02403-MKV Document 31 Filed 06/25/20 Page 1 of 4




June 25, 2020

By ECF
Honorable Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:     Family Equality, et al. v. Azar, et al., No. 20-cv-2403 (MKV)

Dear Judge Vyskocil,
        On June 22, 2020, Defendants (together, “HHS”) requested a pre-motion conference on a
motion to dismiss, or, in the alternative, for a stay of the litigation. I submit this response on
behalf of the Plaintiffs.

        In this action, Plaintiffs challenge HHS’s unlawful Notice of Nonenforcement (“Notice”),
stating that it will no longer enforce 45 C.F.R. § 75.300, which prohibits HHS grant recipients
from discriminating based on age, disability, sex, race, color, national origin, religion, sexual
orientation, or gender identity. In its letter, HHS argues (1) that Plaintiffs failed to assert an
injury-in-fact sufficient to confer standing and (2) that staying the litigation would not prejudice
Plaintiffs and would avoid wasteful litigation. Both claims are incorrect.

        Plaintiffs Have Sufficiently Alleged Injury-In-Fact. An organization may sue “on its own
behalf so long as it can independently satisfy the requirements of Article III standing[.]” Nnebe
v. Daus, 644 F.3d 147, 156 (2d Cir. 2011). “[O]nly a ‘perceptible impairment’ of an
organization’s activities is necessary for there to be an ‘injury-in-fact.’” Id at 157. And “where
an organization diverts its resources away from its current activities, it has suffered an injury that
has been repeatedly held to be independently sufficient to confer organizational standing.”
Centro de la Comunidad Hispana v. Town of Oyster Bay, 868 F.3d 104, 111 (2d Cir. 2017).

         Here, Plaintiffs’ alleged injuries easily clear this bar. The Notice impairs the activities of
all three Plaintiffs, for example, by “introduc[ing] substantial confusion regarding the legal
obligations of grant recipients and the right of the populations they serve to be free from
discrimination.” Compl. ¶ 78; see ¶¶ 86, 92, ECF No. 23. This impairs Plaintiffs’ efforts to train
grant recipients on their legal obligations, id. ¶¶ 13, 83, and to educate program participants on
their rights, id. ¶ 10. To combat this confusion, Plaintiff Family Equality has already “diverted
well over 170 hours of staff time” to an “education and outreach campaign to ensure that
LGBTQ youths and families understand the full impact of HHS’s nonenforcement action and
that child welfare agencies receiving HHS grant funds understand their existing obligations not
to discriminate[.]” Id. ¶ 79. Plaintiffs True Colors United (“True Colors”) and SAGE have also
expended valuable staff time on similar education and outreach campaigns. Id. ¶¶ 87, 92.

                                                                                                          1
          Case 1:20-cv-02403-MKV Document 31 Filed 06/25/20 Page 2 of 4

        The Notice also impairs plaintiffs’ activities in other ways. True Colors “previously
relied” on the non-discrimination requirements codified at 45 C.F.R § 75.300 to “educate service
providers on the importance of not discriminating against LGBTQ youth,” including by
presenting information on those requirements during trainings at numerous conferences. Id. ¶ 83.
HHS’s Notice of Nonenforcement renders those training activities “less effective” by removing
that tool. Id. Likewise, the Notice impairs True Colors’ and SAGE’s efforts to ensure that
services are safe for LGTBQ program participants by “serv[ing] as an explicit invitation to
discriminate.” Id. ¶ 83; see ¶ 91. To respond to the harms created in the absence of HHS’s anti-
discrimination protections, both True Colors and SAGE have already diverted, and will continue
to divert, significant resources from their other activities. True Colors, for example, has already
expended approximately “135 hours of staff time,” to “obtain state-level protections to replace
the defunct federal standards.” Id. ¶¶ 84-85. Similarly, SAGE has expended 20 hours of staff
time, and anticipates expending 50 to 100 more on a “new program to research and educate state
policymakers on the need for state-level protections[.]” Id. ¶ 91.

        HHS argues (p. 2) that these harms are insufficient because Plaintiffs already engage in
outreach and advocacy as part of their ordinary activities. This argument is legally incorrect: “it
is of no consequence that part of the diversion of resources is to . . . activities that are already
part of the organization’s usual services,” as organizations have standing where, as here, “the
defendant’s conduct or policy interferes with or burdens an organization’s ability to carry out its
usual activities.” De Dandrade v. U.S. Dep’t of Homeland Security, 367 F. Supp. 3d 174, 182
(S.D.N.Y. 2019). In any event, Plaintiffs’ allegations make clear that their responses to HHS’s
Notice have diverted resources away from other activities. For example, Family Equality’s
education and outreach campaign on the Notice diverted substantial resources away from “its
work to promote the Every Child Deserves a Family Act . . . as well as its work on a variety of
other policy issues . . . , such as paid leave, healthcare, and housing.” Compl. ¶ 80; see also ¶¶
89, 93 (detailing the activities from which other Plaintiffs have diverted resources).

         HHS also argues (p. 3) that these harms amount to nothing more than interference with
Plaintiffs’ ability to advocate on an issue of interest. Not so. As explained above, the substantial
confusion created by the Notice harms Plaintiffs’ ability to educate grant recipients and program
participants on their legal obligations and rights, causing Plaintiffs to divert resources towards
responsive education and outreach campaigns. These harms are sufficient to confer Article III
standing. See Common Cause / New York v. Brehm, 432 F. Supp. 3d 285, 309 (S.D.N.Y. 2020)
(collecting cases where organizations had standing based on a diversion of resources towards
educating voters about new voting laws). Similarly, Plaintiffs’ efforts to obtain state-level
protections also constitute an injury-in-fact. Cf. id. at 308-09 (organization has standing when
“compell[ed] to devote resources to combatting the effects of [a] law that are harmful to [its]
mission”). As the Second Circuit has stated, “so long as the economic effect on an organization
is real, the organization does not lose standing simply because the proximate cause of that
economic injury is ‘the organization’s noneconomic interest in encouraging [a particular policy
preference].’” Nnebe, 644 F.3d at 157.

         A Stay Is Unwarranted. When determining whether to stay proceedings, courts consider:
“(1) the private interests of the plaintiffs in proceeding expeditiously with the civil litigation as
balanced against the prejudice to the plaintiffs if delayed; (2) the private interests of and burden
on the defendants; (3) the interests of the courts; (4) the interests of persons not parties to the
civil litigation; and (5) the public interest.” Sikhs for Justice v. Nath, 893 F. Supp. 2d 598, 621


                                                                                                        2
            Case 1:20-cv-02403-MKV Document 31 Filed 06/25/20 Page 3 of 4

(S.D.N.Y. 2012). These factors are to be balanced, “with the central focus of avoiding
prejudice.” Consol. Edison Co. of N.Y. v. United States, 30 F. Supp. 2d 385, 389 (S.D.N.Y.
1998). The party seeking the stay “bears the burden of establishing its need.” Louis Vuitton
Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 97 (2d Cir. 2012).

         The government has not met this burden. While HHS may ultimately issue a final rule, it
has not done so yet; and, as the government acknowledges, OMB may return the rule to HHS for
further consideration or modification. Cf. New York v. U.S. Army Corps of Eng’rs, 896 F. Supp.
2d 180, 194 (E.D.N.Y. 2012) (“[t]he line between proposed regulations and final regulations may
be subtle, but the court believes it is real”). Even if HHS does issue a final rule in the near future,
it is also likely that one or more parties will challenge the rule, as the notice of proposed
rulemaking drew more than 120,000 public comments. 1 Vacatur of the final rule in litigation
would leave the instant challenge ripe for review.
        Each of these possibilities is made more likely by the Supreme Court’s recent decision in
Bostock v. Clayton Cty., Georgia, No. 17-1618, 2020 WL 3146686 (U.S. June 15, 2020), which
definitively ruled that Title VII of the Civil Rights Act’s prohibition of discrimination on the
basis of sex in employment necessarily includes discrimination against LGBTQ people. As
relevant here, the proposed rule would eliminate the existing prohibition on discrimination on the
basis of “age, disability, sex, race, color, national origin, religion, gender identity, or sexual
orientation” 45 C.F.R. § 75.300(c), and replace it with a prohibition on discrimination by
grantees “to the extent doing so is prohibited by statute.” 84 Fed. Reg. 63,831-01, 63,832 (Nov.
19, 2019). Many statutes administered by HHS already prohibit discrimination on the basis of
sex, but do not specifically include sexual orientation and gender identity or transgender status. 2
At a minimum HHS should revisit the rule to address Bostock—namely to clarify that, for each
of the statutes it administers, prohibited sex discrimination includes discrimination against
LGBTQ people; or if it declines this legally correct application of Bostock, to provide an
explanation as to the purported basis for distinction. HHS should also reconsider leaving the
2016 Rule, which is consistent with Bostock’s analysis of discrimination, in place.
         In the meantime, the Notice of Nonenforcement has injured Plaintiffs and will continue to
injure them, making any stay prejudicial. Conversely, the government has identified no prejudice
to itself from proceeding with litigation, other than the time required to defend this matter, likely
a limited burden given that this is a record review case. This is hardly the showing of a “clear
case of hardship or inequity” required given the “fair possibility that the stay … will work
damage” to plaintiffs. Landis v. N. Am. Co., 299 U.S. 248, 255 (1936). As to the remaining
factors, the Court “has an interest in advancing its docket” through the orderly procession of
litigation. Citibank, N.A. v. Super Sayin' Pub., LLC, 86 F. Supp. 3d 244, 248 (S.D.N.Y. 2015).
And the interests of the public would be well served by advancing the litigation because the
Notice of Nonenforcement currently invites unlawful discrimination against LGBTQ recipients
of services, and creates confusion as to grant recipients’ obligations under the various grant
programs. See, e.g., Compl. ¶¶ 75, 78, 86.



1
    https://www.regulations.gov/document?D=HHS-OS-2019-0014-0001.
2
    https://www.hhs.gov/civil-rights/for-individuals/sex-discrimination/index.html.
                                                                                                     3
        Case 1:20-cv-02403-MKV Document 31 Filed 06/25/20 Page 4 of 4




                                     Sincerely,

                                     /s/ Robin Thurston

                                     Robin Thurston
                                     Democracy Forward Foundation
                                     1333 H Street NW Suite 1100
                                     Washington, DC 20005
                                     (202) 448-9090
                                     rthurston@democracyforward.org

                                     Counsel for Plaintiffs



CC: All Counsel of Record (by ECF)




                                                                        4
